Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of U.S. Patent No. US 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims describe an identical process. This application contains the process in the form of a method comprising a set of actions, rather than a system comprising a controller configured to perform the identical set of actions to those of this application’s claims.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are identical.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are identical.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are identical.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are identical.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 44 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are identical.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 45 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are the same.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 47 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above) as well as a dependent claim containing an identical limitation as contained on Claim 8.  Additionally, the further limitations of the dependent claims are the same.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of this claim is contained within Claim 39, which is rejected above.  Claim 9 of this application teaches “wherein the signal characteristics are received from a ranging sensor that is local to the host vehicle” while Claim 39 of U.S. Patent No. 10850732 teaches “receive, from a ranging sensor that is local to a host vehicle, signal characteristics”.  Of further note, this claim depends from Claim 8, which is also rejected as a double patented claim in view of U.S. Patent No. 10850732, as shown above.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 48 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are the same.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 49 of U.S. Patent No. US 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims describe an identical process. This application contains the process in the form of a method comprising a set of actions, rather than a system comprising a controller configured to perform the identical set of actions to those of this application’s claims.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 50 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are the same.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are the same.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 52 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are the same.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 53 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are the same.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are the same.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 55 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are the same.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 56 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are the same.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 57 of U.S. Patent No. 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims depend from independent claims which are not patentably distinct (see above), and the further limitations of the dependent claims are the same.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58 of U.S. Patent No. US 10850732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims describe an identical process. This application contains the process in the form of a method comprising a set of actions, rather than a system comprising a controller configured to perform the identical set of actions to those of this application’s claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keiser (US 20170327035) which teaches a system for compensating for shadowed areas of a crosswalk or other zone of interest caused by other vehicles, and determining whether the subject vehicle needs to slow or stop.  However, the system of Keiser relies on an external vision system transmitting the presence of an obstacle, rather than making the determination based on the lead vehicle’s behavior.
Kume (US 7688188) which teaches a system for compensating for shadowed areas of a roadway environment, and determining whether the host vehicle needs to react to an obstacle in the shadowed region.  However, the system of Kume relies on the linked detection systems of surrounding vehicle transmitting the presence of detected obstacles in a shared-information network, rather than the host vehicle making the determination based on the lead vehicle’s behavior.
Mielenz (US 9561796) which teaches an onboard system for reducing speed or warning the driver in response to onboard sensor determining an area ahead is shadowed by another object.  However, this system treats all shadowed areas as containing an assumed obstacle and controls the vehicle to slow accordingly so that the car may safely stop in the event there is in fact a real obstacle.  Nor does Mielenz teach the occluding object slowing down it’s movement in response to a real obstacle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662